In the Missouri Court of Appeals
                                Western District

JOANNE CARTER,                    )
                     Respondent, )
v.                                )                WD79437
                                  )
TREASURER OF THE STATE OF         )
MISSOURI AS CUSTODIAN OF THE      )                FILED: October 25, 2016
SECOND INJURY FUND,               )
                       Appellant. )

        APPEAL FROM THE CIRCUIT COURT OF HENRY COUNTY
               THE HONORABLE JAMES K. JOURNEY, JUDGE

       BEFORE DIVISION TWO: LISA WHITE HARDWICK, PRESIDING JUDGE,
         KAREN KING MITCHELL AND ANTHONY REX GABBERT, JUDGES

      Missouri State Treasurer, as Custodian of the Second Injury Fund ("Fund"),

appeals the circuit court's judgment granting Joanne Carter's motion to enforce her

deceased husband's workers' compensation award by ordering the Fund to pay his

permanent total disability benefits to her. The Fund contends the court had no

authority to make findings not originally made in the workers' compensation award

and to award benefits that were not originally awarded. For reasons explained

herein, we reverse the circuit court's judgment.
                               FACTUAL AND PROCEDURAL HISTORY

       On January 25, 2005, Carter's husband, Phillip,1 sustained a work-related

injury. He filed a workers' compensation claim against both his employer and the

Fund. An Administrative Law Judge ("ALJ") held a hearing on his claim in 2009.

At the hearing, the only issues to be determined were:

       1. Whether Phillip Carter is permanently and totally disabled due to
       the combined effects of the January 25, 2005 injury and pre-existing
       disabilities;

       2. What is the nature and extent of permanent partial disability
       attributable to the January 25, 2005 injury; and

       3. Whether [Phillip] Carter is entitled to an award of future medical
       care.

       In August 18, 2009, the ALJ awarded Phillip permanent total disability

benefits from the Fund. The award did not include any findings or conclusions

regarding any dependents. The ALJ stated that the Fund was to remain liable for

permanent total disability benefits "for as long as [Phillip] remains so disabled."

The ALJ did not award any benefits, contingent or otherwise, to anyone other than

Phillip. No party appealed the ALJ's award.

       On April 13, 2014, Phillip died of causes unrelated to his work injury. On

June 3, 2014, the administrator for the Fund notified Carter that Phillip's

permanent total disability benefits under the August 18, 2009 award terminated as




1
  To avoid confusion, we will refer to Joanne Carter as "Carter" and Phillip Carter as "Phillip." No
familiarity or disrespect is intended.

                                                  2
of his death. The administrator further informed Carter that there was an

overpayment of benefits past his death in the amount of $2,430.84, which needed

to be paid back to the Fund. Carter paid this amount back to the Fund as

requested. Shortly thereafter, Carter filed for Chapter 13 bankruptcy.

          Meanwhile, Carter filed a motion with the Labor and Industrial Relations

Commission ("Commission") to substitute herself as a party in Phillip's workers'

compensation case and to reinstate Phillip's permanent total disability benefits to

pay them to her. The Commission dismissed her motion on July 3, 2014, after

determining that it lacked the authority to substitute Carter as a party or to order

that she be paid Phillip's permanent total disability benefits because Phillip's

August 18, 2009 award was final and contained no basis upon which the

Commission could grant such relief. Carter appealed in Phillip Carter, Deceased v.

Missouri State Treasurer, as Custodian of Second Injury Fund, WD77747, (Mo.

App. Oct. 25, 2016), which was argued on the same day as this case and is

handed down simultaneously.

          While Carter's appeal of the Commission's decision was pending, she filed a

petition asking the circuit court to enter Phillip's August 18, 2009 workers'

compensation award as a judgment in the circuit court pursuant to Section

287.500.2 The court entered the award as a judgment. Carter then filed a motion

requesting that the court enforce the judgment by ordering the Fund to pay Phillip's

permanent total disability benefits to her for her lifetime.


2
    All statutory references are to the Revised Statutes of Missouri 2000.

                                                    3
      The court held an evidentiary hearing. During the hearing, Carter testified

that, at the time of Phillip's death, she had been married to him for 52 years and

was financially dependent on him. She also testified that Phillip had no other

dependents on the date of his injury or his death. Following the hearing, the court

entered a judgment in favor of Carter. In the judgment, the court found that Carter

was married to Phillip at the time of his injury and remained married to him until he

died. Therefore, the court concluded that Carter fulfilled the contingencies to be

able to receive Phillip's permanent total disability benefits as his dependent

pursuant to Schoemehl v. Treasurer of Missouri, 217 S.W.3d 900 (Mo. banc

2007). The court ordered the Fund to pay permanent total disability benefits to

Carter from the date of Phillip's death through the remainder of her life. The Fund

appeals.

                                 STANDARD OF REVIEW

      The issue in this case is the extent of the circuit court's authority to act with

regard to a workers' compensation award that the court enters as its judgment

pursuant to Section 287.500. This is a question of statutory interpretation, which

we review de novo. Macon Cty. Emergency Servs. Bd. v. Macon Cty. Comm'n,

485 S.W.3d 353, 355 (Mo. banc 2016). In interpreting a statute, our role "is to

ascertain the intent of the legislature from the language used and to consider the

words used in their ordinary meaning." Id.




                                          4
                                      ANALYSIS

      In its sole point on appeal, the Fund contends the circuit court had no

authority to order it to pay Carter permanent total disability benefits because to do

so, the court made findings not found in Phillip's workers' compensation award and

awarded benefits not ordered in that award. The Fund argues that, when entering

a workers' compensation award as a judgment under Section 287.500, the court

has no discretion to determine any outstanding factual issues or to decide any

merits of the case. We agree that the court erred in ordering the benefit award for

Carter.

      Section 287.500 provides, in pertinent part:

             Any party in interest may file in the circuit court of the county
      in which the accident occurred, a certified copy of a memorandum of
      agreement approved by the division or by the commission or of an
      order or decision of the division or the commission, or of an award of
      the division or of the commission from which an application for review
      or from which an appeal has not been taken, whereupon said court
      shall render judgment in accordance therewith and notify the parties.
      Such judgment shall have the same effect and all proceedings in
      relation thereto shall thereafter be the same as though said judgment
      were a final judgment which had been rendered in a suit duly heard
      and determined by said court.

      The Supreme Court recently held that, while Section 287.500 "authorizes a

circuit court to enter judgment on a final workers' compensation award as if it were

an original judgment of the court, the statute affords no discretion to the court in

entering a judgment." State ex rel. ISP Minerals, Inc. v. Labor & Indus. Relations

Comm'n, 465 S.W.3d 471, 476-77 (Mo. banc 2015). "A section 287.500 action


                                          5
is purely ministerial as it does not involve the merits of the award and the court

does not determine any outstanding factual issues." Id. at 477 (emphasis added).

      In this case, the court went beyond the ministerial action of entering a

judgment on the ALJ's final award. The court heard evidence and made factual

findings that Carter was Phillip's dependent at the time of his injury and that she

fulfilled the contingencies to receive his permanent total disability benefits after his

death pursuant to Schoemehl. The court did not merely "enforce" the ALJ's

award, as it claimed. Instead, the court determined outstanding factual issues not

found in the award -- Carter's dependency and her fulfillment of the contingencies -

- and drew legal conclusions from those factual findings -- Carter's entitlement to

benefits under Schoemehl. As we stated in Roller v. Steelman, 297 S.W.3d 128,

134 (Mo. App. 2009), a case addressing this same issue, "[t]he circuit court lacked

statutory authority under section 287.500 -- or any other statute -- to do this."

Point I is granted.

                                      CONCLUSION

      The circuit court's judgment is reversed.



                                               ____________________________________
                                               LISA WHITE HARDWICK, JUDGE


ALL CONCUR.




                                           6